United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2436
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the Untied States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Calvin James,                           * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: November 7, 2001
                             Filed: December 4, 2001
                                  ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Calvin James appeals from the district court’s1 order revoking his supervised
release in two cases, and imposing concurrent 10-month and 24-month terms of
imprisonment.

      James argues the court abused its discretion in imposing such a sentence
because his violation was a Grade C violation--the least serious--with a recommended
imprisonment range of 8-14 months under the Sentencing Guidelines. James further

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
argues the district court failed to consider adequately the Chapter 7 policy statements
or the factors set forth in 18 U.S.C. § 3553.

       After carefully reviewing the record and the parties’ submissions on appeal, we
conclude the district court acted within its discretion. The court was not bound to
impose a sentence within the 8-to-14-month range recommended under Chapter 7 of
the Guidelines. See United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per
curiam) (because Chapter 7 serves nonbinding, advisory role, “district court is free
to depart from Chapter 7’s suggested sentence when, in its considered discretion, such
a departure is warranted”). While 18 U.S.C. § 3583(e) requires the court to consider
certain factors in imposing a revocation sentence, the court is not required to make
specific findings relating to each of the factors, see United States v. Graves, 914 F.2d
159, 160 (8th Cir. 1990) (per curiam), nor is it required to state on the record that it
has considered the factors or to explain its reasons for the sentence imposed, see
United States v. Caves, 73 F.3d 823, 825 (8th Cir. 1996) (per curiam). We believe
the court adequately weighed the relevant factors, which were brought to its attention
by the probation office’s report and counsel’s arguments at the revocation hearing.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-